Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 were pending and rejected in the previous application. 
Claim 1, 8 and 12-16 have been amended, and claim 7 was canceled. 
Claims 1-6 & 8-20 are pending in the application and have been examined. 
Claims 1-6 & 8-20 are rejected.
Response to Arguments
Applicant’s arguments filed with respect to the drawings have been fully considered. As such the drawing objections have been withdrawn.
	Applicant did not provide any arguments with respect to the rejections made under § 112(f), as such the § 112(f) rejections stand.
	However, Applicant’s arguments with respect to the rejections made under § 101 have been fully considered and are persuasive.  The 35 U.S.C § 101 rejection of claims 1-20 has been withdrawn. 
	Applicant’s arguments with respect to claim(s) 1-20 under 35 U.S.C. 103 have been considered but are unpersuasive because they fail to overcome the references applied in the prior rejection.	
	Applicant’s arguments states: “However, in Galluzzo, the containers 145 are merely placed on the storage bed 140 of the robot. Further, the mobile base of Galluzzo is provided at a bottom part of the robot, and the storage bed 140 is provided at a middle part of the robot. In addition, the mobile base is irremovably connected to the unit…that is configured to be removably connectable to the docking plate.” The examiner points out, as mentioned in the previous rejection, Galluzo states: (See col 8 | L: 34-45, “The robots may also have at least one temporary storage bed 140 for picked items and at least one robotic manipulator arm 120.”) The examiner asserts that ‘temporary’ in this context means the storage bed may be removed or replaced; therefore if the storage bed (docking plate) is temporary, and therefore removably connected to the mobile base (docking unit), the mobile base is removably connected to the storage bed.
	Applicant’s arguments states: “Tsubaki does not disclose any specifics of how the loads and the containers are connected to one another, or how the containers are mounted to transport devices.” The examiner points out, Galluzo states: (See col 7 | L: 40-61 “…method for piece- or tote-picking, or put-away, with a mobile manipulation robot may be illustrated by describing components that are coupled, attached, and/or joined together…”) & (See col 8 | L: 34-45, “The robots may also have at least one temporary storage bed 140 for picked items and at least one robotic manipulator arm 120…. to output control signals to the mobile base 160 and manipulator arm 120 for navigation and picking, respectively.”) The examiner asserts that the manipulator arm is used to mount/place an item unto the transport and the components are coupled together.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: transfer unit, system management unit, operation management unit, arm unit, docking unit, of claims 1, 3, 7-15.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8 & 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Galluzzo et al (Pub. No.: US 9519882 B2) 
	Regarding Claim 1, Tsubaki et al teaches: 
	A traffic system (See “container management system” in P: 0001) comprising: 
	a transfer box capable of accommodating a passenger and/or freight; (See “container” in P: 0001-0002)
	a plurality of operation systems capable of transporting the transfer box; (See “a plurality of collection and delivery points” in P: 0017 & P: 0063)
	a transfer means which transfers the transfer box from one operation system to another operation system; (See “transported by land by the vehicle” in P: 0083, “…the cargo 15 is loaded on the container 10 at the departure place in the country A, the container 10 is transported by land by the vehicle 12, the container 10 is loaded on the ship 13 at the port, the sea is transported, and the container 10 is loaded at the port of the country B.”) and 
	a system management unit which communicates with the plurality of operation systems to manage a transportation status of the transfer box, (See “data management unit” in P: 0016, “…receives a sign number from a third transmitting station 20a installed at a collection and delivery point; And a data management unit 40 for managing the data of the reception time and the tag number received by the receiving station 30.” & P: 0003-0005, “The transmitting station 20 is affixed to the container 10, and a unique sign number transmitted by the transmitting station 20 is received by the receiving station 30 installed at each check point… By using this container position data, the container inventory status at each checkpoint can be updated and combined with the transportation schedule”)
	wherein the operation system includes a transfer unit on which the transfer box is loaded, (See “A transportation means (vehicle, ship, etc.)” in P: 0066 & See P: 0083, “In the figure, the cargo 15 is loaded on the container 10 at the departure place in the and an operation management unit which manages an operation status of the transfer unit, (See “position positioning means” in P: 0035, “the container management system of the present invention further includes position positioning means that is connected to the data management unit and manages the sign number, the data reception time, and the container position data.”)
	However, Tsubaki et al does not teach the following limitations a docking mechanism that is configured to connect the transfer box to the transfer unit, wherein the docking mechanism includes a docking plate provided on an exterior surface on the bottom of the transfer box, and a docking unit provided on the exterior surface on a top of the transfer unit and that is configured to be removably connectable to the docking plate.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches a mobile robotic system with a mobile base which utilizes a manipulator arm to transfer items from a storage rack to a transport container, and a storage bed connected to the mobile base. (See col 3 | L: 32-60) & (See col 7 | L: 40-61, “Furthermore, various aspects of the system and method for piece- or tote-picking, or put-away, with a mobile manipulation robot may be illustrated by describing components that are coupled, attached, and/or joined together…The term “bottom” can therefore encompass both an orientation of “bottom” and “top” depending on the particular orientation of the drawing.” and Fig. 4 and 6) & (See col 8 | L: 34-45, “…the individual manipulation robots 100 may have a wheeled mobile base… The robots may also have at least one temporary mobile base as the docking unit, the storage bed as the docking plate and the robotic system as the docking mechanism.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
a docking mechanism, unit and plate, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 2, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 1, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	wherein the transportation status is information including a transportation route of the transfer box. (See P: 0003-0005, “The transmitting station 20 is affixed to the container 10, and a unique sign number transmitted by the transmitting station 20 is received by the receiving station 30 installed at each check point… By using this container position data, the container inventory status at each checkpoint can be updated and combined with the transportation schedule” & See P: 0018-0019, “…means for receiving the sign number transmitted from the transmitting station D and passing it to the data management unit…As a result, it is possible to grasp the location of the container and the cargo loaded in the container, confirm the carry-out / carry-in, create / instruct a collection / delivery route plan, instruct / confirm loading…”)
	Regarding Claim 5, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the system management unit includes a content information selection means which selects content information based on user information of a user who uses the transfer box, and provides the content information to the user.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches selection of content for a user. (See Col 1 | 36-47, “When goods need to be retrieved individually for order fulfillment or selection by a customer, they are typically stored individually and are not grouped into cases or pallet… The process of picking or selecting individual items from a specific storage location…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include selection of content, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 6, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 5, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 5, 
	a transfer box, (See rejection of claim 1)
 wherein the system management unit includes a content reservation means which reserves content based on the content information.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches reserving content for a user by storing it individually. (See Col 1 | 36-47, “When goods need to be retrieved individually for order fulfillment or selection by a customer, they are typically stored individually and are not grouped into cases or pallets. The process of breaking the cases or pallets for individual product picking, that is, taking the individual pieces from the case or pallet and placing them in a specific storage location in a facility, is called put-away…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include reserving content, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 8, Tsubaki et al in view of Galluzo teaches the limitations of claim 1, Tsubaki et al further teaches:   
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
	However, Tsubaki et al does not teach the following limitations wherein the docking plate includes a plate main body, a docking unit connection means provided on a peripheral edge of the plate main body, and a guide groove provided on a surface of the plate main body, and the docking unit includes a docking plate connection means that is configured to be connected to the docking unit connection means, and a convex portion which fits into the guide groove.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches a 
a tote transport platform in place of a plate main body, docking unit connection and docking plate connection, and convex indentations in the tote platform to fit items. 
(See Fig 1a, 1b, and Fig 6, and Col 17 | L: 27-50, “As shown in FIG. 6, the manipulator arm 620 may be mounted to the tote transport platform 640 at a position distal from the mobile base 660 of the manipulation robot 600…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
a tote transport platform in place of a plate main body, docking unit connection and docking plate connection, and convex indentations in the tote platform, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 12, Tsubaki et al in view of Galluzo teaches the limitations of claim 1, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit includes a conveyor belt capable of transferring the transfer box.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
a conveyor belt, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 13, Tsubaki et al in view of Galluzo teaches the limitations of claim 1, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 1,
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit includes a rotating body capable of transferring the transfer box.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches an attached arm unit capable of rotation to make a transfer. (See Col 5 | L: 25-40, “… one articulated manipulator arm such that rotation of the arm directs the sensor(s) toward the product to be picked for identification and localization. Positioned opposite the at least one sensor may be at least one additional sensor that is mounted such that once the articulated manipulator arm angles itself to pick the product…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include

	Regarding Claim 14, Tsubaki et al in view of Galluzo teaches the limitations of claim 1, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit includes an arm unit capable of suspending the transfer box.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches an arm unit. (See “manipulator arm” in Col 18 | L: 17-38)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
an arm unit, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 15, Tsubaki et al in view of Galluzo teaches the limitations of claim 1, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit is provided with a power transmission means, and the docking plate is provided with a power reception means.

It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
power supply, batteries and electricity storage, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 16, Tsubaki et al in view of Galluzo teaches the limitations of claim 1, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the docking plate is further provided with an electricity storage means which stores electricity.

It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
batteries and electricity storage, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 17, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the transfer box includes a moving wheel capable of self-propelling.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches a set of wheels capable of self-propelling. (See Col 16 | L: 14-27, “The manipulator robots 100 have a mobile base 160 that is controlled by the onboard computer processor 218. The mobile base may have two main drive wheels 167, each driven by a servo motor. Each drive wheel 167 may have an encoder that provides motion feedback, which can be used to precisely control the speed of each wheel in order to achieve the desired rotation and translation velocities of the robot 100”)

effective filing date of the claimed invention to modify the system, of Tsubaki, to include
wheels, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Galluzzo et al (Pub. No.: US 9519882 B2) further in view of Lund et al (Pub. No.: CA 2223448 C) 	
	Regarding Claim 9, Tsubaki et al in view of Galluzo teaches the limitations of claim 8, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 8, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
	However, Tsubaki et al does not teach the following limitations wherein at least a pair of docking unit connection means is arranged in front and rear symmetrical positions in a horizontal direction of the plate main body.
	However, with respect to the aforementioned limitation, Lund et al teaches connections arranged in front and rear positions. (See Pg 12, L: 3-12, “Any one of such 
loads may be releasably locked through standardized connections 13 and 14 to the upper ends of posts 15 and 16 that extend upwardly from front and rear portions of the
carrier vehicle 10.”)

effective filing date of the claimed invention to modify the system, of Tsubaki, to include
front and rear connections, as taught by Lund, in order to securely hold the vehicles on the platforms as to permit rapid loading and unloading operations. (Lund, Abstract)
	Regarding Claim 10, Tsubaki et al in view of Galluzo teaches the limitations of claim 8, Tsubaki et al further teaches:
	The traffic system (See “container management system” in P: 0001) according to claim 8 or 9, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
	However, Tsubaki et al does not teach the following limitations wherein at least a pair of docking unit connection means is arranged in right and left symmetrical positions in a longitudinal direction of the plate main body.
	However, with respect to the aforementioned limitation, Lund et al teaches connections arranged on either side of the vehicle. (See “connections” 13 and 14 in Fig 1.)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include connections, as taught by Lund, in order to securely hold the vehicles on the platforms as to permit rapid loading and unloading operations. (Lund, Abstract)
	Regarding Claim 11, Tsubaki et al in view of Galluzo teaches the limitations of claim 8, Tsubaki et al further teaches:
	The traffic system (See “container management system” in P: 0001) according to claim 8, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit connection means is a columnar connection unit formed into a columnar shape.
	However, with respect to the aforementioned limitation, Lund et al teaches a columnar shape connection. (See pin and spline connection in Fig. 21, PG 47, Line 29-37.)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
columnar connections, as taught by Lund, in order to securely hold the vehicles on the platforms as to permit rapid loading and unloading operations. (Lund, Abstract)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Galluzzo et al (Pub. No.: US 9519882 B2) further in view of Gayot et al (Pub. No.: US 3759187 A) 
	Regarding Claim 3, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See rejection of claim 1) according to claim 1 or 2, 
	a transfer unit (See “A transportation means (vehicle, ship, etc.)” in P: 0066 & See P: 0083)
	However, Tsubaki et al does not teach the following limitations wherein the transfer unit includes a transfer unit connection means which connects to another transfer unit.
	However, with respect to the aforementioned limitation, Gayot et al teaches coupling between vehicles via coupling electro-magnets. (See Col 9 | L: 1-28, “…As soon as the two vehicles on either side of the gap touch, the corrective sub-program is canceled… so that coupling between the two vehicles is effected at closely allied speeds. It should be noted that connection of vehicles will be confirmed by exciting the coupling electro-magnets again…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
coupling between transfer units, as taught by Gayot, in order to allow greater flexibility of vehicle allocation and traffic administration. (Gayot, Col 1 | L: 41-46)

Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Galluzzo et al (Pub. No.: US 9519882 B2) further in view of Ford et al (Pub. No.: US 9619776 B1) 	
	Regarding Claim 4, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	wherein the system management unit includes an operation status obtaining means which obtains the operation status, (See “data management unit” in P: 0016, “…receives a sign number from a third transmitting station 20a installed at a collection and delivery point; And a data management unit 40 for managing the data of the reception time and the tag number received by the receiving station 30.” & P: 0003-0005, “The transmitting station 20 is affixed to the container 10, and a unique sign number transmitted by the transmitting station 20 is received by the receiving station 30 installed at each check point… By using this container position data, the container inventory status at each checkpoint can be updated and combined with the transportation schedule”) 
	a transportation route creation means which creates the transportation route of the transfer box, (See P: 0018-0019, “…means for receiving the sign number transmitted from the transmitting station D and passing it to the data management unit…As a result, it is possible to grasp the location of the container and the cargo loaded in the container, confirm the carry-out / carry-in, create / instruct a collection / delivery route plan, instruct / confirm loading…”) and
	However, Tsubaki et al does not teach the following limitations an operation system reservation means which reserves the operation system used on the transportation route.
	However, with respect to the aforementioned limitation, Ford et al teaches reserving a dock for a vehicle. (See Col 18 | Line: 1-11, “communicating with a UMV dock of the replacement vehicle to reserve that UMV dock for the UMV 102.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

	Regarding Claim 18, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	A transportation method (See “method” in P: 0003) of transporting the transfer box from a departure point to a destination point via the plurality of operation systems by the traffic system (See “container management system” in P: 0001) according to claim 1, the method comprising: 
	a route calculating step of calculating a transportation route of the transfer box; (See P: 0018-0019, “…means for receiving the sign number transmitted from the transmitting station D and passing it to the data management unit…As a result, it is possible to grasp the location of the container and the cargo loaded in the container, confirm the carry-out / carry-in, create / instruct a collection / delivery route plan, instruct / confirm loading…”) and 
	a transferring step of transferring the transfer box. (See P: 0083, “In the figure, the cargo 15 is loaded on the container 10 at the departure place in the country A, the container 10 is transported by land by the vehicle 12…”)
	However, Tsubaki et al does not teach the following limitations a transfer reserving step of reserving the operation system used on the transportation route;
	However, with respect to the aforementioned limitation, Ford et al teaches reserving a dock for a vehicle. (See Col 18 | Line: 1-11, “communicating with a UMV dock of the replacement vehicle to reserve that UMV dock for the UMV 102.”)

effective filing date of the claimed invention to modify the system, of Tsubaki, to include operating system reservation, as taught by Ford, in order to achieve an arrangement that is both functional and efficient. (Ford, Col 1, L: 13-23)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Galluzzo et al (Pub. No.: US 9519882 B2) further in view of Ford et al (Pub. No.: US 9619776 B1) further in view of Gayot et al (Pub. No.: US 3759187 A) 
	Regarding Claim 19, Tsubaki et al in view of Galluzzo et al in view of Ford et al the limitations of claim 18, Tsubaki et al further teaches:  
	The transportation method (See “method” in P: 0003) according to claim 18, 
	a transfer unit, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the transferring step includes a coupling step of coupling one transfer unit with another transfer unit.
	However, with respect to the aforementioned limitation, Gayot et al teaches coupling between vehicles. (See Col 9 | L: 1-28, “…As soon as the two vehicles on either side of the gap touch, the corrective sub-program is canceled… so that coupling between the two vehicles is effected at closely allied speeds. It should be noted that connection of vehicles will be confirmed by exciting the coupling electro-magnets again…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

coupling between transfer units, as taught by Gayot, in order to allow greater flexibility of vehicle allocation and traffic administration. (Gayot, Col 1 | L: 41-46)

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) further in view of Galluzzo et al (Pub. No.: US 9519882 B2) in view of Ford et al (Pub. No.: US 9619776 B1) in view of Villamar et al (Pub. No.: US 2016/0104099 B1) 	
	Regarding Claim 20, Tsubaki et al in view of Ford et al teaches the limitations of claim 18, Tsubaki et al further teaches:   
	The transportation method (See “method” in P: 0003) according to claim 18 or 19,
	A transfer box. (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein, at the transferring step, the transfer box is transferred while the transfer units travel. 
	However, with respect to the aforementioned limitation, Villamar et al teaches the transfer of the item and vehicle travel. (See P: 0069, “…system 100 for enhancing an automated delivery system 100 … Upon the receiving the consumer's location, the delivery vehicle 103 starts moving towards the placer robot 105. In an embodiment, the delivery vehicle 103 is configured to move over the guideway track 104 to reach the placer robot(s) 105 and to collect the ordered items from the placer robot(s) 105. … as the delivery vehicle 103 collects the required item(s) from the placer robot(s) 105, the vehicle 103 moves back towards the consumer's destination.”)

effective filing date of the claimed invention to modify the system, of Tsubaki, to include transferring while units travel, as taught by Villamar, in order to enhance an automated delivery system. (Villamar, P: 0002)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 

/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628